Case 1:19-cr-00286-AMD Document 39 Filed 01/30/20 Page 1 of 1 PagelD #: 307

GREENBERG TRIAL LAWYERS
ATTORNEYS AT LAW 53 WEST JACKSON BOULEVARD, SUITE 1260
CHICAGO, ILLINOIS 60604
(312) 879-9500
Fax: (312) 650-8244
Steve@GreenbergCD.com

January 30, 2020

Honorable Ann M. Donnelly
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

Re: United States v. Robert Kelly, 19-286 (S-1)(AMD)

Dear Honorable Judge Donnelly:

We are requesting that Mr. Kelly’s appearance be waived for the status on
February 6, 2020.

In addition, both myself and Mr. Leonard have previously set matters that
make it difficult to personally appear, and accordingly are requesting to appear by
telephone. I believe that one or more of the other attorneys will be personally
appearing.

All the best,
oh.

“Steven A. Greenberg
